DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.
 Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Izumisawa (EP 1733845, cited by applicant) in view of Ely (2015/0059531) and Hanspers et al. (2010/0107824).

In reference to claim 1, Izumisawa discloses a power tool comprising:
a main housing defining a grip portion (20, Figure 1);
a motor (110) having a motor drive shaft (190);
a drive assembly (210) coupled to the motor drive shaft and driven by the motor (Figure 1);
an output assembly coupled to the drive assembly and having an output member (60) that receives torque from the drive assembly, causing the output member to rotate about an axis (i.e. the axis extending along the length of [60] in Figure 2);
a frame (10 or 10a) disposed between the motor and the output member (Figure 1);
a transducer assembly (i.e. strain gauges, see paragraph 16) disposed between the grip portion and the output assembly and including a sensor (11) that measures the amount of torque applied through the output member via a bending force (as the strain gauges are “extended” or “contracted”, see paragraph 18) exerted on the frame, when the motor is deactivated, in response to the power tool being manually rotated about the axis (see paragraphs 16-18, Figures 1-4).
Izumisawa lacks, the transducer assembly being configured to measure the amount of torque applied through the output member when the motor is activated, an electronic processor that is electrically connected to the transducer assembly and the motor, and wherein in response to the amount of torque applied through the output member as measured by the sensor reaching a predetermined torque threshold when the motor is activated, the electronic processor deactivates the motor.
However, Ely teaches that it is old and well known in the art at the time the invention was made to provide a power tool (10) that is operable in both a powered mode and a manual mode (paragraphs 1 and 24). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tool, of Izumisawa, with the known technique of providing a tool that is operable in both a powered mode and a manual mode, as taught by Ely, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool that can be used in a powered mode that automatically tightens or loosens a fastener or in a manual mode that allows a user to apply torque greater than what is provided during the powered mode of operation during final tightening or initial breaking loose of a fastener.
In addition, Hanspers et al. teach that it is old and well known in the art at the time the invention was made to provide a power wrench (Figure 1) with a transducer assembly (formed from strain gauges [33], similar to the strain gauges [11], of Izumisawa) configured to measure an amount of torque applied through an output member (13) when a motor (12) is activated (paragraph 14); 
an electronic processor (i.e. “electronic control means”, paragraph 14) that is electrically connected to the transducer assembly and the motor (paragraph 14); and 
wherein in response to the amount of torque applied through the output member as measured by a sensor (i.e. strain gauges [33]) reaching a predetermined torque threshold when the motor is activated, the electronic processor deactivates the motor (paragraphs 14 and 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the transducer assembly and the tool, of Izumisawa, with the known technique of providing a transducer assembly that is configured to measure an amount of torque applied through the output member when the motor is activated, and with an electronic processor that is electrically connected to the transducer assembly and the motor, wherein in response to the amount of torque applied through the output member as measured by the sensor reaching a predetermined torque threshold when the motor is activated, the electronic processor deactivates the motor, as taught by Hanspers et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively stops the driving of the motor upon reaching a predetermined torque thereby preventing any subsequent damage (i.e. stripping) to the workpiece and/or to the motor thus extending the useful life of the device.


In reference to claim 2, Izumisawa discloses that the motor drive shaft is rotatable about a first axis (i.e. axis extending along shaft [190] in Figure 1), and wherein the axis about which the power tool is rotated (see axis extending along [60] in Figure 2) is a second axis perpendicular to the first axis (Figures 1 and 2).

In reference to claim 3, Izumisawa discloses that the output assembly includes a ratchet mechanism (221), of which the output member is a component, operated by the drive assembly (Figure 2). 

In reference to claim 4, Izumisawa discloses that the ratchet mechanism includes a yoke (220), and wherein the drive assembly includes a crankshaft (215) for providing an oscillating input to the yoke for intermittently rotating the output member in a first rotational direction about the axis (see paragraphs 15, 32 and 34). 

In reference to claim 5, Izumisawa discloses that the ratchet mechanism is adjustable (with lever 70) for intermittently rotating the output member in a second rotational direction about the axis in response to the oscillating input provided to the yoke (see paragraphs 34 and 35).

In reference to claim 6, Izumisawa discloses that the output member is rotationally locked by the yoke when the motor is deactivated (because the device is off) and when the power tool is manually rotated about the axis.

In reference to claim 7, Izumisawa discloses that the transducer assembly (11) is disposed between the motor (110) and the output assembly (60, Figures 1 and 2).	

In reference to claim 8, Izumisawa discloses a gear housing (31/23, see Figure 3) in which the motor is at least partly disposed (see Figure 1); and a head (see figure below) in which the output assembly is at least partly received, wherein the drive assembly extends from the main housing toward the head (see Figure 1). 
[AltContent: textbox (Head)][AltContent: ]
    PNG
    media_image1.png
    414
    553
    media_image1.png
    Greyscale
 
In reference to claim 9, Izumisawa discloses that the frame interconnects the gear housing and the head (Figures 1 and 3). 

In reference to claim 10, Izumisawa discloses that the frame is integrally formed with the
head (when fully assembled). 

In reference to claim 11, Izumisawa discloses that the frame includes a beam (formed from a first beam and from a second beam, see figure below) extending between first and second mounts (see figure below) located, respectively, on opposite ends of the beam (see figure below). 
[AltContent: textbox (Second mount)][AltContent: textbox (Gap)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (First mount)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frist beam and second beam)]
    PNG
    media_image2.png
    302
    440
    media_image2.png
    Greyscale

In reference to claim 12, Izumisawa discloses that the first mount (see figure above) is attached to the housing (at least through the connection of parts therebetween, see Figure 1), and wherein the second mount (see figure above) is attached to a head (see Figures 1 and 2 and annotated figures on pages 7 and 8 above). 

In reference to claim 13, Izumisawa discloses that the beam is a first beam (see figure above), and wherein the frame further includes a second beam (see figure above) extending between the first and second mounts (see figure above). 

In reference to claim 14, Izumisawa discloses that the first beam and the second beam are parallel and offset from each other, thereby defining a gap (see figure above) between the first and second beams (see figure above). 

In reference to claim 17, Izumisawa discloses that the frame includes a beam (see figure on page 8 above), and wherein the transducer assembly includes a sensor (11) coupled to the beam for detecting strain in response to a bending force applied to the beam (see paragraphs 16-18).

In reference to claim 18, Izumisawa discloses that the sensor is a strain gauge (see paragraph 16). 

In reference to claim 19, Izumisawa discloses that the beam is a first beam (see figure on page 8 above) and the sensor is a first sensor (upper 11 in the figure on page 8 above), wherein the frame includes a second beam (see figure on page 8 above) parallel to the first beam, and wherein the transducer assembly includes a second sensor (lower 11, in the figure on page 8 above) coupled to the second beam for detecting strain in response to the bending force applied to the second beam (see paragraphs 16-18).

In reference to claim 20, Izumisawa discloses a display device (32) to indicate the amount of torque applied through the output member when the power tool is manually rotated about the axis (see paragraphs 24-25). 

In reference to claim 21, Izumisawa discloses that the display device includes a visual
indicator (i.e. LED’s) to communicate to a user when the applied torque reaches or exceeds a pre-defined torque setting (see paragraphs 24-25).
In reference to claim 22, Izumisawa discloses that the visual indicator flashes (i.e. flashes on) in response to the pre-defined torque setting being reached when the power tool is manually rotated about the axis (see paragraphs 24-25).

In reference to claim 23, Izumisawa discloses that the display device includes at least one input device (i.e. torque adjustment means) for adjusting the pre-defined torque setting (see paragraphs 20 and 23). 

In reference to claim 24, Izumisawa discloses further comprising a battery pack (40) for providing power to the motor when activated, wherein the transducer assembly receives power from the battery pack, when the motor is deactivated, to measure the amount of torque applied through the output member in response to the power tool being manually rotated about the axis (see paragraphs 23-25). 

In reference to claim 25, Izumisawa discloses a display device (32) that also receives power from the battery pack, when the motor is deactivated, to indicate the amount of
torque applied through the output member in response to the power tool being manually rotated about the axis (see paragraphs 23-25).

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Izumisawa (EP 1733845, cited by applicant) in view of Ely (2015/0059531), Hanspers et al. (2010/0107824) and Gharib (2015/0013475). 

In reference to claim 15, Izumisawa discloses the claimed invention as previously mentioned above, but lacks, the drive assembly including a shaft disposed between the first and second beams, and within the gap.
	However, Gharib teaches that it is old and well known in the art at the time the invention was made to provide a drive assembly including a shaft (26a and 26b) disposed within a frame of a transducer assembly (31) including a first beam (upper beam [31], in Figure 2e) and a second beam (not labeled but formed as the lower beam that is opposite to the upper beam [31], in Figure 2e) and when combined with Izumisawa would also be disposed between the beams and would be within the gap. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Izumisawa, with the known technique of providing the drive assembly including a shaft that is disposed within a frame of a transducer assembly including a first beam and a second beam, as taught by Gharib, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively allows a user to select whether torque is applied to a fastener in either a clockwise or counterclockwise direction and which allows the head to rotate with respect to the transducer while allowing it to be rotationally fixed to the transducer beam when being used.

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Izumisawa (EP 1733845, cited by applicant) in view of Ely (2015/0059531), Hanspers et al. (2010/0107824), Gharib (2015/0013475) and Spata (2012/0297939).

In reference to claim 16, Izumisawa discloses the claimed invention as previously mentioned above, but lacks, the shaft includes a universal joint disposed within the gap.
However, Spata teaches that it is old and well known in the art to provide a wrench head having a shaft (17) including a universal joint (at 14, Figures 3 and 4) such that when combined with Izumisawa would also be disposed within the gap (see figure on page 8 above). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Izumisawa, with the known technique of providing the shaft with the universal joint, as taught by Spata, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the head to be adjusted into various positions depending on the particular needs of the user. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz et al. (2014/0009305) disclose a wrench comprising a first strain gauge (228) located on a first beam (left beam which is directly located below gauge 228) and a second strain gauge (230) located on opposite second beam (right beam which is directly located below gauge 230), said beams being parallel to each other (Figure 2a) and include a gap therebetween (Figures 2a-2c). 
Berme et al. (2016/0334288) also disclose a transducer including multiple strain gauges including a first strain gauge (34) located on a first beam (16) and a second strain gauge (other 34) located on opposite second beam (18), said beams being parallel to each other (Figure 2a) and include a gap formed as the space therebetween (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723